Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.304   Page 1 of 32
                                                                                   1


    1                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
    2                              SOUTHERN DIVISION

    3      UNITED STATES OF AMERICA,

    4                   Plaintiff,

    5       v                                   No. 19-CR-20026

    6
           PREM KUMAR RAMPEESA,
    7
                      Defendant.
    8      _________________________/

    9
                                       PLEA HEARING
   10
                        BEFORE THE HONORABLE GERSHWIN A. DRAIN
   11                        UNITED STATES DISTRICT JUDGE
                        Theodore Levin United States Courthouse
   12                        231 West Lafayette Boulevard
                                  Detroit, Michigan
   13                            Monday, June 3, 2019

   14    APPEARANCES:

   15
           For the Plaintiff:           MR. BRANDON C. HELMS
   16                                   MR. RONALD W. WATERSTREET
                                        MR. TIMOTHY P. MCDONALD
   17                                   U.S. Department of Justice
                                        211 W. Fort Street, Suite 2001
   18                                   Detroit, Michigan 48226
                                        (313) 226-9639
   19                                   (313) 226-9100
                                        (313) 226-0221
   20
           For the Defendant:           MS. WANDA R. CAL
   21                                   Wanda R. Cal, Attorney at Law
                                        1401 S. Fort Street, #44473
   22                                   Detroit, Michigan 48244
                                        (313) 965-1210
   23

   24    Reported by:                Merilyn J. Jones, RPR, CSR
                                     Official Federal Court Reporter
   25                                merilyn_jones@mied.uscourts.gov
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.305   Page 2 of 32
                                                                                   2


    1                                TABLE OF CONTENTS

    2    WITNESSES:    PLAINTIFF                                        PAGE
         None
    3
         WITNESSES:    DEFENDANT
    4    None

    5    OTHER MATERIAL IN TRANSCRIPT:
         Proceedings                                                      3
    6
         EXHIBITS:                      Identified                   Received
    7    None

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.306   Page 3 of 32
                                                                                      3


    1                   Detroit, Michigan

    2                   Monday, June 3, 2019 - 11:15 a.m.

    3                   THE CASE MANAGER:     All rise.      The United States

    4    District Court for the Eastern District of Michigan is now in

    5    session.    The Honorable Gershwin A. Drain presiding.

    6                   You may be seated.

    7                   The Court calls the criminal matter United States

    8    of America versus Prem Kumar Rampeesa.           Case number

    9    19-cr-20026-4.

   10                   Counsel, please state your appearances for the

   11    record.

   12                   MR. HELMS:     Good morning, your Honor.         Brandon

   13    Helms on behalf of the United States, and with me are Ronald

   14    Waterstreet and Tim McDonald from my office.

   15                   THE COURT:     All right.      Good morning.

   16                   MR. WATERSTREET:     Good morning.

   17                   MR. MCDONALD: Good morning.

   18                   MS. CAL:     Good morning, your Honor.         Wanda Cal on

   19    behalf of Prem Rampeesa.

   20                   THE COURT:     All right.      Good morning, Ms. Cal.

   21                   All right.     We have an interpreter and I'm going

   22    to have my case manager administer the interpreter's oath.

   23                   THE CASE MANAGER:     Do you solemnly swear that you

   24    will translate the oath and such questions as shall be put to

   25    this defendant from the English language to the Telegu language
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.307   Page 4 of 32
                                                                                    4


    1    and his answers from the Telegu language to the English

    2    language to the business of your ability?

    3                   THE INTERPRETER:       I do.

    4             (At 11:16 a.m., Aparanji Balabhadrapatruni sworn by the

    5             case manager to interpret English into Telegu and

    6             Telegu into English)

    7                   THE CASE MANAGER:      Please state your full name for

    8    the record.

    9                   THE INTERPRETER:       My full name is Aparanji

   10    Balabhadrapatruni.

   11                   THE COURT:     All right.      Why don't I have Ms. Cal,

   12    the defendant, and the interpreter approach the podium.

   13                   All right.     Ms. Cal, as I understand it, the

   14    defendant wants to tender a plea of guilty to the charge

   15    contained in the indictment; is that correct?

   16                   MS. CAL:     Yes, your Honor.

   17                   THE COURT:     Okay.   And as I understand it, there's

   18    no Rule 11 Plea Agreement that has been entered into in this

   19    case.

   20                   MR. HELMS:     Yes, your Honor.      A Rule 11 had been

   21    offered by it was rejected.

   22                   THE COURT:     Okay.

   23                   MS. CAL:     Yes.

   24                   THE COURT:     Okay.   All right.     Then, Mr. Rampeesa,

   25    I'm going to be asking you a number of questions, and if at any
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.308   Page 5 of 32
                                                                                   5


    1    point in time you have any questions about what I ask you, stop

    2    me and let me know, you understand that?

    3                   THE DEFENDANT:     Yes.

    4                   THE COURT:    Okay.   All right.     I'm going to first

    5    have my case manager administer an oath to you.

    6                   THE CASE MANAGER:     Raise your right hand, please.

    7    Do you solemnly swear or affirm that the testimony you're about

    8    to give to the Court in this matter here pending shall be the

    9    truth, the whole truth, and nothing but the truth?

   10                   THE DEFENDANT:     Yes.

   11                   P R E M      K U M A R     R A M P E E S A,

   12    Called at 11:18 a.m., sworn through the interpreter

   13                   THE COURT:    Okay.   Please state your full name for

   14    the record.

   15                   THE DEFENDANT:     Prem Kumar Rampeesa.

   16                   THE COURT:    Okay.   All right.     Mr. Rampeesa, do

   17    you understand that you are now under oath --

   18                   THE DEFENDANT:     Yes.

   19                   THE COURT:    -- and if you answer any of my

   20    questions falsely, your answers may later be used against you

   21    in a separate prosecution for perjury or false statement; do

   22    you understand that?

   23                   THE DEFENDANT:     Yes.

   24                   THE COURT:    Okay.   And so, give us your full name

   25    again?
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.309   Page 6 of 32
                                                                                   6


    1                   THE DEFENDANT:     Prem Kumar Rampeesa.

    2                   THE COURT:    Okay.      And how old are you?

    3                   THE DEFENDANT:     Twenty-seven.

    4                   THE COURT:    And how far did you go in school?

    5                   THE DEFENDANT:     Master's.

    6                   THE COURT:    Okay.

    7                   THE DEFENDANT:     Master's in computer science.

    8                   THE COURT:    Okay.      All right.   And so, have you

    9    been treated recently for any type of mental illness or

   10    addiction to narcotics or alcohol?

   11                   THE DEFENDANT:     No.

   12                   THE COURT:    Okay.      And are you currently under the

   13    influence of any drugs, medication, or alcoholic beverage?

   14                   THE DEFENDANT:     No.

   15                   THE COURT:    Okay.      And have you received a copy of

   16    the indictment that charges you with a crime?

   17                   THE DEFENDANT:     Yes.     I have it with me.

   18                   THE COURT:    Okay.      And have you talked to Ms. Cal

   19    about the charges?

   20                   THE DEFENDANT:     Yes.

   21                   THE COURT:    And has she been able to answer any

   22    questions you have about the charges?

   23                   THE DEFENDANT:     Yes, she did.

   24                   THE COURT:    And are you satisfied with the advice

   25    and counsel you've received from her up to this point?
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.310   Page 7 of 32
                                                                                   7


    1                   THE DEFENDANT:     Yes.

    2                   THE COURT:     And have there been any promises made

    3    to you with regard to entering this plea of guilty?

    4                   THE DEFENDANT:     No.

    5                   THE COURT:    Has anyone forced you to enter this

    6    plea of guilty?

    7                   THE DEFENDANT:     No.

    8                   THE COURT:    Has anyone threatened you in any way

    9    to persuade you to plead guilty?

   10                   THE DEFENDANT:     No.     No one has threatened me.

   11                   THE COURT:    Okay.      And so, Mr. Rampeesa, do you

   12    understand that the maximum sentence the Court could impose

   13    would be a sentence of up to five years' imprisonment?

   14                   THE DEFENDANT:     Yes, I understood.

   15                   THE COURT:    And do you understand that the maximum

   16    fine I could impose is a fine of up to $250,000?

   17                   THE DEFENDANT:     Yes, I understood.

   18                   THE COURT:    And do you also understand that the

   19    Court could impose a period of up to three years on supervised

   20    release?

   21                   THE DEFENDANT:     All right.

   22                   THE COURT:    And so, are you pleading guilty freely

   23    and voluntarily?

   24                   THE DEFENDANT:     Yes.

   25                   THE COURT:    And are you pleading guilty because
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.311   Page 8 of 32
                                                                                   8


    1    you are guilty?

    2                   THE DEFENDANT:     Yes.

    3                   THE COURT:    Okay.   And so, as I understand it, you

    4    are a citizen of the country of India; is that correct?

    5                   THE DEFENDANT:     Yes.

    6                   THE COURT:    And you are not a citizen of the

    7    United States, is that true?

    8                   THE DEFENDANT:     I don't have it here.

    9                   THE COURT:     And so, do you understand that this

   10    felony conviction can affect your right to become a citizen or

   11    enter the country?

   12                   THE DEFENDANT:     Okay.   I understood.

   13                   THE COURT:    And more than likely you're going to

   14    be deported at the end of this case; do you understand that?

   15                   THE DEFENDANT:     I understood.

   16                   THE COURT:    Okay.   And do you have any prior

   17    felony convictions?

   18                   THE DEFENDANT:     Nothing like that.

   19                   THE COURT:    Okay.   Do you understand that there

   20    are certain additional consequences to having a felony

   21    conviction?

   22                   THE DEFENDANT:     Yes.

   23                   THE COURT:    For example, you can't hold certain

   24    offices.

   25                   You can't possess a firearm.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.312   Page 9 of 32
                                                                                   9


    1                   You can't get certain licenses, and that there are

    2    a lot of different consequences to having a felony conviction;

    3    do you understand that?

    4                   THE INTERPRETER:       Can you, sir, please, speak a

    5    little slower for me.

    6                   THE COURT:     Did you get the last thing I asked?

    7                   THE DEFENDANT:       Yes, I understand.

    8                   THE COURT:    Okay.

    9                   And so, do you have any other cases pending?

   10                   THE DEFENDANT:       None.

   11                   THE COURT:    And I'm also required to impose a

   12    special assessment of $100.

   13                   THE INTERPRETER:        I would -- interpreter needs

   14    clarification.

   15                   THE COURT:    Okay.

   16                   THE INTERPRETER:       "Special assessment" is that a

   17    fine?

   18                   THE COURT:    It's like a fine, but it's not

   19    technically a fine.      But it's something that he has to pay as a

   20    result of the case.

   21                   THE INTERPRETER:        Thank you.

   22                   THE COURT:    Okay.

   23                   THE DEFENDANT:       I'm to pay it?

   24                   THE COURT:    Yes.     He has to pay.

   25                   THE DEFENDANT:       Yes, I will pay.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.313   Page 10 of 32
                                                                                    10


    1                    THE COURT:     Okay.     And in a few months I will be

    2     sentencing him on the case.

    3                    THE DEFENDANT:        Yes, I understand.

    4                    THE COURT:     Okay.     And have counsel computed

    5     sentencing guidelines on the case?

    6                    MR. HELMS:     Yes.     The government has, your Honor.

    7                    THE COURT:     Or at least roughly?

    8                    MR. HELMS:     Yeah.     We believe the guidelines are

    9     33 to 41 months.

   10                    THE COURT:     Okay.     Ms. Cal, have you done any

   11     calculation?

   12                    MS. CAL:     I did not, your Honor.

   13                    THE COURT:     Okay.

   14                    MS. CAL:     I reviewed the government's calculation.

   15     They seemed to be approximately correct.

   16                    THE COURT:     Okay.

   17                    MS. CAL:     But I didn't specifically do it.

   18                    THE COURT:     Okay.     All right.

   19                    So, Mr. Rampeesa, the sentencing guidelines are

   20     one thing that I look at; do you understand that?

   21                    THE DEFENDANT:        Yes, I understand.

   22                    THE COURT:     And they're somewhere within the range

   23     of --

   24                    Did you say 33 to 41 months?

   25                    MR. HELMS:     Yes, your Honor.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.314   Page 11 of 32
                                                                                    11


    1                   THE COURT:     Yeah.   They're somewhere in the range

    2     of 33 to 41 months.

    3                   THE DEFENDANT:     All right.

    4                   THE COURT:     Okay.   And so, I'll also have an

    5     extensive presentence report about your background and your

    6     history.

    7                   THE DEFENDANT:     All right.      I understand.

    8                   THE COURT:     Okay.   And there are some other things

    9     I have to look at in terms of deciding what sentence to impose.

   10                   THE DEFENDANT:     All right.

   11                   THE COURT:     Okay.   And so, I know that Ms. Cal has

   12     talked to you about your rights that you have to a trial; do

   13     you understand that?

   14                   THE DEFENDANT:     All right.      Okay.

   15                   THE COURT:     Do you understand you could have a

   16     trial on your case instead of pleading guilty?

   17                   THE DEFENDANT:     So this is a pretrial and after

   18     this there's a sentencing?

   19                   THE COURT:     This is a plea, and after that there's

   20     a sentencing.

   21                   THE DEFENDANT:     All right.      I understand.

   22                   THE COURT:     Okay.

   23                   And so, do you understand that you could have a

   24     trial on your case either by jury or by judge?

   25                   THE DEFENDANT:     Yes, I understand.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.315   Page 12 of 32
                                                                                        12


    1                   THE COURT:      And you would have the right to be

    2     presumed innocent on the case.

    3                   THE DEFENDANT:        Okay.

    4                   THE COURT:     And you could also -- well, I should

    5     say, the government would have to prove you guilty beyond a

    6     reasonable doubt at a trial.

    7                   THE DEFENDANT:        Okay.

    8                   THE COURT:     Okay.     And so, at a trial if you --

    9     Ms. Cal could represent you throughout the entire trial; do you

   10     understand that?

   11                   THE DEFENDANT:        Yes, I understand.

   12                   THE COURT:     Also, at a trial the government would

   13     have to bring in witnesses to testify against you.

   14                   THE DEFENDANT:        I understand.

   15                   THE COURT:     And Ms. Cal could question and

   16     cross-examine the witnesses.

   17                   THE DEFENDANT:        I understand.

   18                   THE COURT:     And you could testify at a trial if

   19     you wanted to.

   20                   THE DEFENDANT:        Can I speak?

   21                   THE COURT:     Yes.

   22                   Does he understand that?

   23                   THE DEFENDANT:        That was during the trial.        Can I

   24     speak during the trial?

   25                   THE COURT:     Yes.     Yes, he can speak.     He can
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19    PageID.316   Page 13 of 32
                                                                                     13


    1     testify.

    2                   THE DEFENDANT:     I understand.

    3                   THE COURT:     Okay.   Or he wouldn't have to testify

    4     if he didn't want to.

    5                   THE DEFENDANT:     Okay.       I understand.

    6                   THE COURT:     And if he decided not to testify, it

    7     couldn't be used against him in any way.

    8                   THE DEFENDANT:     All right.       Okay.

    9                   THE COURT:     All right.       Lastly, as far as his

   10     rights go, if he wanted to call witnesses, I would help him

   11     bring in witnesses with subpoenas.

   12                   THE DEFENDANT:     Okay.

   13                   THE COURT:     Okay.

   14                   So, is it clear that by pleading guilty he gives

   15     up all of these rights?

   16                   THE DEFENDANT:     Okay.       I understand.

   17                   THE COURT:     And there will be no trial on his

   18     case.

   19                   THE DEFENDANT:     Okay.       I understand.

   20                   THE COURT:     Okay.   All right.      Then, the charge in

   21     this case charges conspiracy to commit visa fraud and harbor

   22     aliens for profit.

   23                   THE DEFENDANT:     Okay.       I understand.

   24                   THE COURT:     And I'm required to find out some of

   25     the facts of the case; do you understand is that?
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.317   Page 14 of 32
                                                                                    14


    1                    THE DEFENDANT:    Yes, I understand.

    2                    THE COURT:    And I'm going to allow the prosecutor,

    3     or the government in the case to ask him questions about his

    4     involvement.

    5                    THE DEFENDANT:    All right.

    6                    THE COURT:    And Ms. Cal can ask questions if she

    7     needs to.

    8                    THE DEFENDANT:    All right.

    9                    THE COURT:    Okay.     Mr. Helms, I'm going to allow

   10     you to proceed by inquiry here.

   11                    MR. HELMS:    Thank you, your Honor.

   12                    Mr. Rampeesa, as you noted earlier, you're not a

   13     citizen of the United States, correct?

   14                    THE DEFENDANT:    Yes.

   15                    MR. HELMS:    You're not a citizen of the United

   16     States?

   17                    THE DEFENDANT:    No.

   18                    MR. HELMS:    You're from India?

   19                    THE DEFENDANT:    Yes.

   20                    MR. HELMS:    And you entered the United States in

   21     May 2015?

   22                    THE DEFENDANT:    Yes.

   23                    MR. HELMS:    And when you entered the United

   24     States, you came on an F-1 student visa?

   25                    THE DEFENDANT:    Yes.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.318   Page 15 of 32
                                                                                    15


    1                    MR. HELMS:    To attend Northwestern Polytechnic

    2     University?

    3                    THE DEFENDANT:       Yes.

    4                    MR. HELMS:    And you knew that as a foreign student

    5     on an F-1 visa that your status is only valid if you're

    6     enrolled as a full-time student?

    7                    THE DEFENDANT:       Yes.

    8                    MR. HELMS:    And you also knew for your status to

    9     be valid that you had to be making progress toward the

   10     completion of your degree?

   11                    THE INTERPRETER:        Could you break up the

   12     sentence, sir?

   13                    MR. HELMS:    You also knew for your status to be

   14     valid that you needed to continue working toward completion of

   15     your degree?

   16                    THE DEFENDANT:       Yes.

   17                    MR. HELMS:    And are you familiar with something

   18     called a Form I-20?

   19                    THE DEFENDANT:       The one we first come to school at

   20     admission that's what they gave us, right?           That's what they

   21     gave us I-20.

   22                    MR. HELMS:    Yes.     So you've heard of a Form I-20?

   23                    THE DEFENDANT:       Yes.

   24                    MR. HELMS:    For instance, it allows you to apply

   25     for an F-1 student visa?
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.319   Page 16 of 32
                                                                                    16


    1                   THE DEFENDANT:     Yes.    First they gave me the I-20.

    2     I used it to apply for a visa and I got a slot.             I got -- then

    3     I came, they approved it and I came here.

    4                   MR. HELMS:     And you know that form is proof of

    5     your legal and academic status in the United States?

    6                   THE DEFENDANT:     Yes.    Yes.

    7                   MR. HELMS:     And that form can also be used to

    8     reenter the United States if you were to travel abroad?

    9                   THE DEFENDANT:     After coming here I never went

   10     anywhere.

   11                   MR. HELMS:     Okay.

   12                   Did you understand if you were to leave you could

   13     come back using the Form I-20?

   14                   THE DEFENDANT:     Yes.

   15                   MR. HELMS:     The Form I-20 also allows you to

   16     participate in practical training?

   17                   THE DEFENDANT:     Okay.

   18                   MR. HELMS:     And you also receive a Form I-20 when

   19     you transfer schools, correct?

   20                   THE DEFENDANT:     Yes.

   21                   MR. HELMS:     Do you remember first contacting the

   22     University of Farmington around September 2017?

   23                   THE DEFENDANT:     I didn't call.      A man name Santosh

   24     got me the admission.

   25                   MR. HELMS:     But you remember sending an e-mail to
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.320   Page 17 of 32
                                                                                    17


    1     the University of Farmington on or around September 14th, 2017?

    2                   THE DEFENDANT:     Yes.

    3                   MR. HELMS:     And you said you were referred by

    4     Santosh Sama?

    5                   THE DEFENDANT:     Yes.

    6                   MR. HELMS:     And you also sent a completed

    7     application to the University of Farmington?

    8                   THE DEFENDANT:     Yes.

    9                   MR. HELMS:     And do you remember in December 2017

   10     that you e-mailed the university in response to a billing

   11     invoice?

   12                   THE DEFENDANT:     Yes.

   13                   MR. HELMS:     And you said that you had paid $1500

   14     to Santosh Sama and for the university to check with him?

   15                   THE INTERPRETER:       Can you repeat that?

   16                   MR. HELMS:     I'll break it up.

   17                   You said you had paid Santosh Sama $1500?

   18                   THE DEFENDANT:     Yes.

   19                   MR. HELMS:     And you asked the university to check

   20     with Mr. Sama?

   21                   THE DEFENDANT:     Yes.

   22                   MR. HELMS:     And do you remember calling the

   23     University of Farmington on October 2nd, 2018?

   24                   THE DEFENDANT:     Yes.

   25                   MR. HELMS:     Do you remember telling them that you
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.321   Page 18 of 32
                                                                                    18


    1     were working with Santosh Sama?

    2                   THE DEFENDANT:       Yes.

    3                   MR. HELMS:     And did you remember confirming with a

    4     University of Farmington employee that going to school there

    5     was just about maintaining status?

    6                   THE DEFENDANT:       Yes.

    7                   MR. HELMS:     And that you were not going to any

    8     classes?

    9                   THE DEFENDANT:       Yes.

   10                   MR. HELMS:     And you told the university employee

   11     that Santosh gave you $200 per student you recruited?

   12                   THE DEFENDANT:       Yes.   They gave me $200.

   13                   MR. HELMS:     And you didn't receive $200 in cash,

   14     you would receive credits to your tuition at the University of

   15     Farmington?

   16                   THE DEFENDANT:       Yes.   Yes.   They haven't given me

   17     any money, they just decreased the fees.

   18                   MR. HELMS:     And do you remember saying in October

   19     2018 that at the time you had recruited between 50 to 70

   20     students?

   21                   THE INTERPRETER:        50 to?

   22                   MR. HELMS:     70.

   23                   THE DEFENDANT:       I didn't recruit that many.

   24                   MR. HELMS:     You don't recall saying that on the

   25     phone?
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.322    Page 19 of 32
                                                                                      19


    1                   THE DEFENDANT:     I -- I gave, I referred the people

    2     who wanted to come to the school to Santosh.              I never got any

    3     cash.   He waived 6,000 fee, and not more nor less than that.               I

    4     didn't get anything less than that.

    5                   MR. HELMS:     We might revisit that.         I'll move on

    6     at this point.

    7                   You don't deny that you recruited students for the

    8     university?

    9                   THE DEFENDANT:     Yes.

   10                   MR. HELMS:     And when you recruited students, you

   11     told them the university did not have classes?

   12                   THE INTERPRETER:        He said he didn't understand, so

   13     I'm repeating.

   14                   THE DEFENDANT:     Yes.

   15                   MR. HELMS:     And you also told them that the

   16     university was just for maintaining status?

   17                   THE DEFENDANT:     Yes.

   18                   MR. HELMS:     Okay.     When you had recruited a

   19     student, how did you let Mr. Sama know you had recruited that

   20     student?

   21                   THE DEFENDANT:     Phone.

   22                   MR. HELMS:     Phone.

   23                   You would call him?

   24                   THE DEFENDANT:     He was in California.          I live in

   25     California.    We both live within two, three mile distance.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.323   Page 20 of 32
                                                                                      20


    1                    MR. HELMS:     Does that mean you called him to tell

    2     him about a student you recruited?

    3                    THE INTERPRETER:     I'm asking him to slow down.

    4                    THE DEFENDANT:     If the student wanted an

    5     admission, they came to me.        I didn't know anybody in the

    6     school.     So, I gave Santosh's number to them and they talked to

    7     him.     The two of them talked.     They talked about the process

    8     and how it is.

    9                    MR. HELMS:     Did you have an understanding as to

   10     what Mr. Sama would do at that point after talking to the

   11     student?

   12                    THE DEFENDANT:     He got them admission when they

   13     said they needed an admission.

   14                    MR. HELMS:     So, after Mr. Sama had talked to a

   15     student you recruited, Mr. Sama would contact the university?

   16                    THE DEFENDANT:     Yes.

   17                    MR. HELMS:     And I want to show you a copy of

   18     something.     This is a ledger that Mr. Sama provided.           You may

   19     not have seen this before.

   20                    Have you seen this before?

   21                    THE DEFENDANT:     No, I don't know this.        You want

   22     me to look at it?

   23                    MR. HELMS:     If you could, turn to a page that has

   24     February at the top.      On this page, number five is a name

   25     there.     Do you see that?
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19    PageID.324   Page 21 of 32
                                                                                     21


    1                   THE DEFENDANT:       Okay.

    2                   MR. HELMS:     Could you read the name of that

    3     person?

    4                   THE DEFENDANT: Sai Pavan --

    5                   THE COURT REPORTER:          I'm sorry.   I'm not hearing

    6     him.

    7                   MR. HELMS:     Could you say it in the microphone.

    8                   THE DEFENDANT:       Sai Pavan Reddy Edla.

    9                   THE COURT REPORTER:          Could you spell it, please.

   10                   MS. CAL:     Yeah.    S-A-I P-A-R-- P-A-V-A-N R-E-D-D-Y

   11     E-D-L-A.

   12                   MR. HELMS:     And, Mr. Rampeesa, next to that name

   13     is a "P" circled; do you see that?

   14                   THE DEFENDANT:       Yes.

   15                   MR. HELMS:     Do you recognize this as a student

   16     that you referred to Mr. Sama?

   17                   THE DEFENDANT:       Might be.     I don't know clearly.

   18     Sometimes the one student ask me I would give him Santosh's

   19     number and they would talk and after that I don't know what

   20     happened.    I don't know if they joined.         People who wanted,

   21     they took it.     And people who didn't, I don't know correctly

   22     what happened between them.

   23                   MR. HELMS:     Do you recognize this person listed at

   24     number five as a person who came to you, first?

   25                   THE DEFENDANT:       Yes.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.325   Page 22 of 32
                                                                                    22


    1                   MR. HELMS:     And then same question with Line 28.

    2     There's a name Anil, A-N-I-L, Kumar, K-U-M-A-R, Aparadi,

    3     A-P-A-R-A-D-I, do you see that?

    4                   I'm sorry.     Line 26.      Line 26.

    5                   THE DEFENDANT:        I remember.

    6                   MR. HELMS:     I did spell it.      Is this -- I said the

    7     number wrong.     Line 26.

    8                   Is this a student that you recall him coming to

    9     you first?

   10                   THE DEFENDANT:        Yes.

   11                   MR. HELMS:     And then Line 28, Vamshi Krishna

   12     Reddy.

   13                   And I believe the court reporter has the name

   14     listed there.

   15                   THE DEFENDANT:        Yes.

   16                   MR. HELMS:     Is this a person that came to you,

   17     first?

   18                   THE DEFENDANT:        Yes.

   19                   MR. HELMS:     And then if we turn a few more pages.

   20                   Mr. Rampeesa, at the top of this page the name

   21     "Prem" is written; do you see that?

   22                   THE DEFENDANT:        Yes.

   23                   MR. HELMS:     Do you believe this refers to you?

   24                   THE DEFENDANT:        The name?

   25                   MR. HELMS:     Yes.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19        PageID.326   Page 23 of 32
                                                                                         23


    1                   THE DEFENDANT:        Yes.

    2                   MR. HELMS:     And then the students listed

    3     underneath your name, do you recognize these as students who

    4     came to you first?

    5                   THE DEFENDANT:        Can I read it?

    6                   MR. HELMS:     Yeah.        Sure.

    7                   THE DEFENDANT:        Even this?

    8                   MR. HELMS:     Yes.

    9                   And you can just tell me in general.                 Do you

   10     recognize these names as people that came to you?

   11                   THE DEFENDANT:        Yes, I remember.           I recognize.

   12                   MR. HELMS:     Mr. Rampeesa, when you transferred to

   13     the University of Farmington in October 2017, you knew that

   14     they did not have classes, right?

   15                   THE DEFENDANT:        Yes.

   16                   MR. HELMS:     And you never intended to go to class

   17     at University of Farmington?

   18                   THE DEFENDANT:        No.

   19                   MR. HELMS:     And you never intended to move to

   20     Michigan to take classes there?

   21                   THE DEFENDANT:        No, I didn't come?

   22                   MR. HELMS:     And while you were with the

   23     university, you never went to class?

   24                   THE DEFENDANT:        No, I didn't.

   25                   MR. HELMS:     You worked through your friend Sama to
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.327   Page 24 of 32
                                                                                    24


    1     recruit students for the University of Farmington?

    2                   THE DEFENDANT:     Yes.    Yes.    Through Santosh.

    3                   MR. HELMS:     And in return for recruiting students

    4     you received credits off your tuition?

    5                   THE DEFENDANT:     Yes.

    6                   MR. HELMS:     And you understand that you are

    7     pleading guilty to conspiracy to harbor aliens for profit and

    8     to commit visa fraud?

    9                   THE DEFENDANT:     Yes.

   10                   MR. HELMS:     So you agreed with another person or

   11     persons to, one, conceal or harbor an alien who remained in the

   12     United States in violation of law?

   13                   MS. CAL:     You want to break that down for her.

   14     Can you break that down?

   15                   MR. HELMS:     You agreed with another person or

   16     persons to conceal or harbor an alien who remained in the

   17     United States in violation of the law?

   18                   THE DEFENDANT:     I understand.

   19                   MR. HELMS:     And those aliens were the students

   20     that you recruited?

   21                   THE DEFENDANT:     Yes.

   22                   MR. HELMS:     Who weren't going to classes?

   23                   THE DEFENDANT:     Yes.    They weren't going to

   24     classes.

   25                   MR. HELMS:     And you knew that those aliens were
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.328   Page 25 of 32
                                                                                      25


    1     remaining in the United States in violation of law?

    2                   THE DEFENDANT:     Yes.

    3                   MR. HELMS:     And you committed this offense for

    4     private financial gain, which was to receive credits off your

    5     tuition?

    6                   THE DEFENDANT:     Yes.

    7                   MR. HELMS:     And you also agreed with another

    8     person to knowingly possess, obtain, accept, or receive an

    9     I-20 --

   10                   THE INTERPRETER:      Possess, obtain?

   11                   MR. HELMS:     Accept or receive.

   12                   THE DEFENDANT:     Yes.

   13                   MR. HELMS:     -- or to cause another person to

   14     possess obtain or receive an I-20?

   15                   THE DEFENDANT:     Yes.

   16                   MR. HELMS:     And that document is evidence of an

   17     authorized stay?

   18                   THE DEFENDANT:     Yes.

   19                   MR. HELMS:     And you knew that that I-20 for you

   20     and for the other students was obtained by fraud?

   21                   THE DEFENDANT:     Yes.

   22                   MR. HELMS:     And you knowingly --

   23                   THE COURT:     It sounds like we're getting a little

   24     repetitious here.

   25                   MR. HELMS:     This is the elements, your Honor.            I'm
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19    PageID.329   Page 26 of 32
                                                                                     26


    1     very close to finishing.

    2                   THE COURT:     All right.

    3                   MR. HELMS:     You knowingly and voluntarily joined

    4     this conspiracy?

    5                   THE DEFENDANT:     Yes.

    6                   MR. HELMS:     And you or another member of the

    7     conspiracy did at least one of the overt acts described in the

    8     indictment?

    9                   THE DEFENDANT:     Yes.

   10                   MR. HELMS:     And I'm going to read one of those

   11     overt acts:

   12                   On or about October 2nd, 2018 you telephoned an

   13     HSI undercover agent, the University of Farmington employee,

   14     regarding enrolling in the university in a "pay to stay"

   15     scheme.

   16                   THE DEFENDANT:     Okay.

   17                   MR. HELMS:     And you also in January of 2019 you

   18     came to the University of Farmington --

   19                   THE DEFENDANT:     Yeah.       They invited me.

   20                   MR. HELMS:     -- and you came to discuss the school

   21     and efforts to recruit students?

   22                   THE DEFENDANT:     What they told me, I wasn't here,

   23     they said we'll book your flight and we'll get you a hotel

   24     accommodation and they said, you have to come.              You have to

   25     come for sure.     They invited me.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.330   Page 27 of 32
                                                                                        27


    1                   MR. HELMS:     And you came?

    2                   THE DEFENDANT:        Yes.

    3                   MR. HELMS:     And Mr. Sama came?

    4                   THE DEFENDANT:        Yes.   He was there.

    5                   MR. HELMS:     I'm sorry, your Honor.         One moment.

    6                   THE COURT:     All right.

    7                   MR. HELMS:     So, Mr. Rampeesa, the purpose of your

    8     trip, of your taking your trip to the university in January of

    9     2019 was to meet with Mr. Sama and the university employees in

   10     part to talk about recruiting students to the university?

   11                   THE DEFENDANT:        Yes.

   12                   MR. HELMS:     And, your Honor, could you take

   13     judicial notice that the University of Farmington is within the

   14     Eastern District of Michigan?

   15                   THE COURT:     Yes.     I will take judicial notice of

   16     that.   It's located in Oakland County on -- where was it?                I

   17     know it's in Oakland County somewhere, isn't it?

   18                   MS. CAL:     Farmington Hills.

   19                   THE COURT:     Farmington Hills.      Yeah.     Okay.   All

   20     right, then, I'll take judicial notice of that.

   21                   MS. CAL:     Thank you.

   22                   THE COURT:     Okay.     All right.   Are counsel, then,

   23     satisfied with the factual basis for the plea?

   24                   MR. HELMS:     Your Honor, may I ask one more

   25     question?
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19     PageID.331   Page 28 of 32
                                                                                      28


    1                   THE COURT:     Are you sure it's just one?

    2                   MR. HELMS:     Yes.

    3                   THE COURT:     Okay.     Go ahead.

    4                   MR. HELMS:     Mr. Rampeesa, did you work to recruit

    5     students between the time frame of February 2017 and January

    6     2019?

    7                   THE INTERPRETER:        February?

    8                   MR. HELMS:     February 2017 and January 2019?

    9                   THE DEFENDANT:        Yes.

   10                   THE COURT:     Okay.

   11                   MR. HELMS:     Okay.     That's it, your Honor.

   12                   THE COURT:     All right.        Ms. Cal, do you have

   13     anything else?

   14                   MS. CAL:     No, your Honor.

   15                   THE COURT:     Okay.     All right.     Then are counsel

   16     also satisfied that I've complied with Rule 11 in terms of

   17     taking the plea?

   18                   MR. HELMS:     Yes, your Honor.

   19                   MS. CAL:     Defense is satisfied.

   20                   THE COURT:     Okay.     All right.     Then, Mr. Rampeesa,

   21     what's your plea, is it guilty or not guilty?

   22                   THE DEFENDANT:        Guilty.

   23                   THE COURT:      Okay.        All right, then, I'm going to

   24     find that Mr. Rampeesa is fully competent and capable of

   25     entering an informed plea, that he's aware of the nature of the
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.332   Page 29 of 32
                                                                                    29


    1     charges and the consequences of the plea, and that the plea is

    2     a knowing and voluntary plea supported --

    3                   MS. CAL:     Excuse me, your Honor.

    4                   The interpreter said she can't take it down

    5     that fast.

    6                   THE COURT:     Oh, yeah.       That's right.     That's

    7     right.   I'm sorry.     I was kind of rolling there.

    8                   Okay.    You want me to start from the top, again?

    9                   THE INTERPRETER:       Yes.     Please.

   10                   THE COURT:     Okay.   I'm going to make the following

   11     findings:    That Mr. Rampeesa is competent and capable of

   12     entering an informed plea; that he's aware of the nature of the

   13     charges and the consequences of the plea, and that the plea is

   14     a knowing plea and a voluntary plea supported by a factual

   15     basis as to each of the elements of the offense.

   16                   THE DEFENDANT:     Yes.

   17                   THE COURT:     And I'm accepting the plea and finding

   18     him guilty of the charge, and I'm referring the case to the

   19     probation department for a presentence report.

   20                   And I'm schedule -- I'm sorry.            Did you finish?

   21                   THE INTERPRETER:       Okay.

   22                   THE COURT:     All right.      I'm scheduling the

   23     sentencing for?

   24                   THE CASE MANAGER:      September 17th, 2019 at 2:30.

   25                   THE DEFENDANT:     Okay.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.333   Page 30 of 32
                                                                                    30


    1                   THE COURT:     Okay.    All right.

    2                   MS. CAL:     Your Honor, I just have one matter for

    3     the record.

    4                   THE COURT:     Sure.

    5                   MS. CAL:     Since he has a need for an interpreter,

    6     usually the presentence report is done within 14 or 28 days.

    7     I'm going to need an interpreter there to do the presentence

    8     report and I know the interpreter, most jails are not going to

    9     allow the interpreter in unless, and so I ask that the

   10     sheriffs, Marshals bring him here so that he can be interviewed

   11     in an office here because it's the only way we're going to be

   12     able to get this done in a timely fashion.

   13                   THE COURT:     Okay.    I think they schedule the

   14     interview within 14 days.

   15                   And so, I think they'll allow the interpreter into

   16     the jail with an order, and we have some Marshals here so maybe

   17     you can tell us what the best procedure is to get the --

   18                   THE US MARSHALL:       Your Honor, you can contact our

   19     supervisor deputy.      This is -- I'm sorry, your Honor.          A deputy

   20     linked with Marshal services.

   21                   THE COURT:     Okay.

   22                   THE US MARSHALL:       Generally, they make contact

   23     with us and we give the approval for them to come in.              If they

   24     contact, have any questions other than that, but there

   25     shouldn't be a problem with them getting it.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.334   Page 31 of 32
                                                                                    31


    1                     THE COURT:     Do you normally have the defendants

    2     brought in here or do the --

    3                     THE US MARSHALL:        We normally do not.

    4                     THE COURT:     You don't.    Okay.   That's kind of what

    5     I thought...

    6                     So, we'll just have the interpreter go out to the

    7     jail.   So --

    8                     MS. CAL:     She says the agency gets called, that

    9     she doesn't know who will be able to be going out there.

   10                     THE COURT:     Okay.    Well, someone will need to go

   11     to the jail to do the interview.

   12                     THE INTERPRETER:        The agency will notify whoever

   13     the interpreter is available at that time.

   14                     THE COURT:     Okay.    Well, I'll have my case manager

   15     contact the agency to make sure that someone is there on the

   16     date that the interview is scheduled.          Like I said, it will be

   17     within two weeks, typically.

   18                     THE INTERPRETER:       Yes, sir.

   19                     THE COURT:     Okay.    Anything else we need to take

   20     up?

   21                     MR. HELMS:     No, your Honor.

   22                     MS. CAL:     No, your Honor.

   23                     THE COURT:     Okay.    Then, if there's nothing else,

   24     we'll officially be in recess.

   25                     MS. CAL:     Thank you, your Honor.
Case 2:19-cr-20026-GAD-EAS ECF No. 85 filed 06/14/19   PageID.335   Page 32 of 32
                                                                                    32


    1                   MR. HELMS: Thank you, your Honor.

    2             (At 12:05 p.m. proceedings concluded)

    3

    4                              C E R T I F I C A T E

    5                  I, Merilyn J. Jones, Official Court Reporter of the

    6     United States District Court, Eastern District of Michigan,

    7     appointed pursuant to the provisions of Title 28, United States

    8     Code, Section 753, do hereby certify that the foregoing pages

    9     1-32, inclusive, comprise a full, true and correct transcript

   10     taken in the matter of the United States of America versus Prem

   11     Kumar Rampeesa, 19-cr-20026 on Monday, June 3, 2019.

   12

   13

   14                         /s/Merilyn J. Jones
                              Merilyn J. Jones, CSR, RPR
   15                         Federal Official Reporter
                              231 W. Lafayette Boulevard
   16                         Detroit, Michigan 48226

   17     Date: June 14, 2019

   18

   19

   20

   21

   22

   23

   24

   25
